PER CURIAM.
By suit in the circuit court in Dade County the plaintiffs sought relief in equity against the appellants and other named defendants, for alleged unfair competition through breach of confidential relationship. After hearing on notice, the trial court granted temporary injunction against the defendants John C. Adams, Zoltán Haydu and John Eubanks, and said defendants filed this interlocutory appeal therefrom. On consideration of the record and the briefs and arguments of counsel, we conclude that the entry of a temporary injunction did not constitute reversible error. Our holding that the showing made by plaintiffs on their application for temporary injunction was sufficient to support such action by the trial court pendente lite, is not to be construed as a decision or ruling by this court on the issues of fact or the applicable questions of law, which are to be tried and determined on final hearing by the circuit court.
Affirmed.